Exhibit 10
TERMINATION OF OPERATING AGREEMENT
     This Termination of Operating Agreement (this “Termination Agreement”) is
made effective as of this 31st day of July, 2008 by and between MGM Jean, LLC, a
Nevada limited liability company, and Jeanco Realty Development, LLC, a Nevada
limited liability company (collectively, the “Partners” and individually, a
“Partner”).
Recitals
          Whereas, the Partners entered into that certain Operating Agreement of
Jeanco, LLC (the “Operating Agreement”), dated as of February 9, 2007; and
          Whereas, the Operating Agreement provided for the formation of a
limited liability company pursuant to the Nevada Limited Liability Company law
to be called Jeanco, LLC, which limited liability company was not formed; and
          Whereas, the Partners now desire to terminate the Operating Agreement
and to forever release each other from all duties, rights, claims, obligations
and liabilities arising from, in connection with, or relating to, the Operating
Agreement, all as provided herein.
          Now, Therefore, in consideration of the mutual covenants set forth in
this Termination Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Partners,
intending to be legally bound, agree as follows:
          1. Termination of Operating Agreement. The Partners, by execution
hereunder, terminate the Operating Agreement ab initio, including, without
limitation, all conditions, provisions and terms contained therein, and the same
shall hereafter be null and void and of no further force and effect.
          2. Release. Each Partner, for itself and its affiliates, and for their
respective partners, members, shareholders, officers, directors, employees and
agents, hereby releases the other Partner and its affiliates, and their
respective partners, members, shareholders, officers, directors, employees and
agents, from any and all duties, rights, claims, obligations, loss, cost,
liability or expense arising out of or related to the Operating Agreement or the
“Property” as defined in the Operating Agreement.
          3. Entire Agreement.  This Termination Agreement embodies the entire
agreement between the Partners with regard to the subject matter hereof and
supersedes all prior written or oral agreements or contemporaneous discussions,
negotiations, correspondence or other understandings. This Termination Agreement
may be executed in one or more counterparts, each of which shall be deemed to be
an original, and all such counterparts together shall constitute one and the
same instrument. Each Partner further agrees that an electronic, facsimile
and/or digital signature will be accorded the full legal force and effect of a
handwritten signature. Execution of this Termination Agreement at different
times and places by the Partners shall not affect the validity hereof.
 
          IN WITNESS WHEROF, the Partners have executed this Termination
Agreement as of the day and year first written above.

                  MGM Jean, LLC   Jeanco Realty Development, LLC     a Nevada
limited liability company   a Nevada limited liability company    
 
      By:   American Nevada Company, LLC    
 
          a Nevada limited liability company, Manager    
 
               
By:
  /s/ Gary N. Jacobs            
 
 
 
            Name: Gary N. Jacobs   By:   /s/ Phillip N. Ralston    
 
         
 
    Title: Secretary   Name: Phillip N. Ralston    
 
                        Title: Executive V.P. / Treasurer    

 